Exhibit 10.11

 

FIRST AMENDMENT

TO THE

FIRST FARMERS AND MERCHANTS BANK

DIRECTOR DEFERRED COMPENSATION AGREEMENT

DATED JULY 18, 2006

FOR

THOMAS RANDALL STEVENS

 

THIS FIRST AMENDMENT is adopted this 5th day of January, 2007, by First Farmers
and Merchants Bank, a state-chartered commercial bank located in Columbia,
Tennessee (the “Bank”).

 

The Bank and Thomas Randall Stevens (the “Director”) executed the Director
Deferred Compensation Agreement on July 18, 2006 (the “Agreement”).

 

Pursuant to Article 10, the Bank may amend this Agreement at any time.  The Bank
hereby amends the Agreement for the purpose of changing the pre-Separation from
Service death benefit amount.  Therefore, the following changes shall be made:

 

Section 3.1 of the Agreement shall be deleted in its entirety and replaced with
the following:

 

3.1                                 Establishing and Crediting.  The Bank shall
establish a Deferral Account on its books for the Director and shall credit to
the Deferral Account the following amounts:

(a)                                  Any Deferrals hereunder;

(b)                                 A monthly credit of Four Thousand Nine
Hundred Seven Dollars ($4,907) on the first day of each month beginning on
January 1, 2007 and continuing for twenty three (23) additional months; and

(c)                                  Interest as follows:

(i)                                   On the last day of each month and
immediately prior to the distribution of any benefits, but only until
commencement of benefit distributions under this Agreement, interest shall be
credited on the Deferral Account at an annual rate equal to the Crediting Rate,
compounded monthly; and

(ii)                                Prior to the commencement of any
distributions hereunder, the Board, in its sole discretion, may change the rate
used to calculate interest credited on the unpaid Deferral Account balance
during any applicable installment period.  Once the annual interest rate is
determined it will compound monthly on the last day of each month.

 

Section 5.1.1 of the Agreement shall be deleted in its entirety and replaced
with the following:

 

5.1.1                        Amount of Benefit.  The benefit under this
Section 5.1 is the Deferral Account balance determined as of the date of the
Director’s death plus an additional Three Hundred Sixteen Thousand and Fifty-Six
Dollars ($316,056).

 

--------------------------------------------------------------------------------


 

IN WITNESS OF THE ABOVE, the Bank hereby consents to this First Amendment.

 

 

First Farmers and Merchants Bank

 

 

 

 

 

By

/s/ John P. Tomlinson, III

 

Title

 President

 

 

 

 

 

Acknowledged:

 

 

 

Director

 

 

 

 

 

 Thomas Randall Stevens

 

Thomas Randall Stevens

 

 

 

2

--------------------------------------------------------------------------------